         Case 1:20-cv-03871-UA Document 5 Filed 06/08/20 Page 1 of 2
IH-32                                                                                Rev: 2014-1




                       United States District Court	

                                   for the	

                      Southern District of New York	

                               Related Case Statement	

                                                !
                               Full Caption of Later Filed Case:

Samantha Siva Kumaran
et al



                   Plaintiff                                       Case Number


                                                 20 CV 03871
                     vs.

!!
Vision Financial Markets, et al




                 Defendant

                               Full Caption of Earlier Filed Case:
               (including in bankruptcy appeals the relevant adversary proceeding)

!!
Samantha Siva Kumaran
et al



                   Plaintiff                                       Case Number

                                                 20 CV 03668
                     vs.

!!
National Futures Association
et al



                 Defendant
!

                                             Page !1
             Case 1:20-cv-03871-UA Document 5 Filed 06/08/20 Page 2 of 2
IH-32                                                                                        Rev: 2014-1



Status of Earlier Filed Case:
                         (If so, set forth the procedure which resulted in closure, e.g., voluntary
        ____ Closed      dismissal, settlement, court decision. Also, state whether there is an appeal
                         pending.)
        ✔
    ____ Open            (If so, set forth procedural status and summarize any court rulings.)

!
!
!
Judge assigned on June 3, 2020.
!
No other procedural activity.
!
!
!
!
Explain in detail the reasons for your position that the newly filed case is related to the
earlier filed case.
!
!
!
SIMILARITIES

! overlapping facts during the period June 2014 - Nov 2019 related to same underlying fraud.
!
Certain

! discovery may be similar in portions of case.
Some
! of aiding and abetting and conspiracy related in the cases.
!
Causes
!
!
!
DIFFERENCES
! and distinct causes of action and relief for Vision et al as commercial actors.
!
Separate

! of unfair competition, unjust enrichment, tortious interference are distinct to Vision case.
! of fraud related to broker Trey Lazzara, Julie Villa and Lazzara Consulting are distinct to Vision case.
Causes

!
Causes
! and distinct liability and damages for Vision et al as commercial actors.
!
Separate
!
!
Separate and distinct regulatory statutes for NFA under 7 USC 25.
! and distinct liability for NFA, as State Actor and Regulatory Compliance
!
Separate

! and distinct Jury trials requested.
!
Separate

!
!
!
!                                                                            06/08/2020
Signature: ________________________________________ Date: __________________!
!
!
Firm:         ________________________________________


                                                Page !2
